Citation Nr: 9925948	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  96-50 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals of a bimalleolar fracture of the right ankle, with 
traumatic arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel







INTRODUCTION

The veteran had active service from April 1980 to April 1983.

This matter arises before the Board of Veterans' Appeals 
(Board) from a May 1995 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The RO granted entitlement to an increased 
(compensable) evaluation of 10 percent for residuals of a 
fracture of the right ankle with traumatic arthritis.

The Board remanded the case to the RO for further development 
and adjudicative action in February 1998.  

In October 1998 the RO granted entitlement to an increased 
evaluation of 20 percent for the right ankle disability.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

The veteran's right ankle disability is manifested by chronic 
pain, fatigability, and weakened movement.


CONCLUSION OF LAW

An evaluation in excess of 20 percent for residuals of a 
right ankle fracture with traumatic arthritis is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes 5010-5271 
(1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the record reveals that the RO granted service 
connection for bimalleolar fracture of the right ankle in a 
rating decision dated in December 1983 and assigned a zero 
percent evaluation effective from April 1983.  At that time, 
the RO considered the veteran's service medical records that 
indicated he fractured the medial and lateral malleoli of the 
right ankle in July 1981 while playing flag football.  The 
April 1983 rating was not appealed.

Thereafter, in November 1994, the veteran claimed increased 
symptomatology referable to the right ankle.  In a rating 
decision dated in May 1995, the RO increased the rating 
relative to the veteran's right ankle disability to 
10 percent, effective from November 21, 1994, the date of 
receipt of claimed increase in severity of right ankle 
disability.  

A VA examination report dated in January 1995 is of record 
that reveals the veteran's complaints of increased 
symptomatology, including locking and increased medication.  
On examination, the examiner reported swelling of the right 
lower leg and ankle of the non-pitting type.  When compared 
to the left ankle, the examiner noted that the right side was 
about 30 percent bigger.  Further, some limitation of motion 
was indicated, there was a negative anterior drawer sign, and 
no crepitus was evident.  Also, there was no deformity, no 
angulation to the site of the fracture, no false motion at 
the old fracture site and no shortening of the limb.  

Contemporaneous x-rays revealed a healed fracture of the 
medial malleolus at the tip with a fracture in the body of 
the tibia.  Noted was degenerative joint disease in a non-
uniform narrowing of the ankle joint.  The diagnosis rendered 
was degenerative joint disease and traumatic arthritis 
secondary to bimalleolar fracture.

A report from VA x-ray studies conducted in December 1995 
discloses post-traumatic deformity of the posterior aspect of 
the distal articular surface of the tibia with multiple small 
bone fragments beneath the posterior malleolus.  Further 
noted was secondary deformity of the talus as well as the 
distal tibiofibular articulation.  A slight deformity of the 
sustentaculum talus of the right calcaneus was also 
indicated.  Objective findings also included a grossly 
irregular cancellous bone as well as deformity of the contour 
of the posterior tibial cortex.  Noted in the veteran's 
clinical history was that the pain had continued since the 
original fracture in 1981 with no response to medications.

A VA outpatient record for treatment rendered in April 1996 
indicates complaints of increased right ankle pain without 
response to medications.  The examiner reported no lesions, 
erythema, or edema.  The examiner noted full and pain-free 
range of motion with no weight bearing.  On weight bearing, 
the veteran demonstrated pain, but stated that she did not 
have to bear weight to feel pain.  The computerized 
tomographic (CT) scan showed loose bodies in the right ankle 
joint, which constituted open ankle symptoms.  The veteran 
reported pain in the dorsum and medial ankle.

In December 1996, the veteran underwent a VA examination 
related to right ankle disability.  The veteran reported at 
that time that she had a burning type of constant pain on the 
anterior aspect of the leg over the tibia.  She reported she 
was retired on disability from the post office for her ankle 
and back.  Cold and dampness aggravated the pain; the veteran 
also complained of stiffness, aching, and throbbing most of 
the time.  Further, the veteran reported that her right ankle 
limited her in standing, stooping, kneeling, and walking for 
extended periods of time.  She reported that she was taking 
Darvocet and Soma everyday for the pain.  

Objective findings included no edema and no lesions in the 
right lower extremity.  Positive pain on palpation of the 
anterior tibia; negative pain and crepitus of range of motion 
of the right ankle joint.  There was no pain on palpation of 
the medial and lateral ankle ligaments.  There was no 
anterior drawer or stress test.  The veteran was able to go 
up on her toes and on her heels without any pain or 
limitation.  

The assessment rendered was status post right ankle fracture 
with continued pain.  X-rays and CT scans revealed 
degenerative changes in the posterior joint.

A report from VA examination conducted in July 1998 is of 
record.  Overall, the examiner noted current complaints of 
constant pain, swelling, and tenderness with walking.  
Further, the veteran reported fatigue on increased walking or 
exertion of any motion of the right ankle.  Even at rest, the 
veteran reported aching pain.  After one block of ambulation, 
the veteran stated that she needs to stop.  The veteran 
reported that the pain has been unremitting for 15 years 
since the bimalleolar fracture.  

Also, the veteran noticed locking intermittently every two to 
three weeks, whether at rest or in a sitting position.  The 
locking lasted for one to two minutes and was relieved by 
moving her foot to unlock it.  Flare-ups were noted to have 
increased whether walking or swimming.  On occasion, the 
veteran stated that she used a brae to minimize excessive 
swelling on walking.  No history of subluxation or 
dislocation was noted.

On examination, the examiner noted range of motion on 
dorsiflexion at 10 degrees, plantar flexion at 45 degrees.  
Full ankle dorsiflexion or passive and active were equal.  
Strength in the right ankle was full on plantar flexion and 
dorsiflexion as well as inversion and eversion.  There was no 
evidence of effusion, edema, or instability, skin deformity, 
or palpable deformity.  There was evidence of a bony spur in 
the lateral aspect of the right foot at the junction of the 
metatarsal bone number one.  This was nontender.

On repeated dorsiflexion and plantar flexion of the right 
ankle, the examiner noted no evidence of a weakened movement 
and no evidence of excessive fatigability.  Further, there 
was no evidence of incoordination, gait was normal with good 
balance and good heel-to-toe movement upon ambulation.  The 
veteran did no limp.  

On a scale of one to 10 as to pain, the veteran reported four 
to five.  There was no evidence of muscle atrophy or loss of 
range of motion.  The diagnosis rendered was status post 
bimalleolar fracture of the right ankle with sequelae of 
chronic pain in the talo-fibular joint area, lateral medial 
malleolus region, moderate without limited range of motion.  
There was evidence of painful movement.  

The examiner noted x-ray findings consistent with severe 
degenerative arthritis of the right ankle joint.  The 
examiner's opinion consisted of decreased function of the 
right ankle secondary to pain both at rest and marked, sharp 
pain with flare-ups on exertion of the right ankle.  There 
was no loss of motion, moderate functional loss with 
exertion, and right ankle limp with gait secondary to pain.  
The examiner noted weakened movement, excess fatigability, 
without incoordination.  The severity of the manifestation 
was moderate.  The examiner concluded that the veteran could 
function in activities of daily living and if employed, with 
this disability as long as it did not require excessive 
ambulation.  

Contemporaneous x-ray studies revealed findings compatible 
with old healed fracture of the right ankle and 
osteoarthritic changes about the ankle mortise without 
evidence of dislocation.

Criteria

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1998).  

Each disability must be viewed in relation to its history 
with an emphasis placed on the limitation of activity imposed 
by that disability.  38 C.F.R. § 4.1.  The degrees of 
disability contemplated in the evaluative rating process are 
considered adequate to compensate for loss of working time 
due to exacerbation or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  



Where there is a question as to which of two evaluations 
applies to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (1998). 

A 20 percent evaluation may be assigned for ankylosis of an 
ankle in plantar flexion less than 30 degrees.  A 30 percent 
evaluation may be assigned for ankylosis of an ankle in 
plantar flexion, between 30 and 40 degrees, or in 
dorsiflexion, between 0 and 10 degrees.  38 C.F.R. § 4.71a; 
Diagnostic Code 5270.

Limited motion of the ankle is rated under 38 C.F.R. Part 4, 
§ 4.71(a), Diagnostic Code 5271 (1998).  Diagnostic Code 5271 
provides for an evaluation of ten percent for moderate 
limitation and a maximum evaluation of 20 percent for marked 
limitation.  

A 20 percent evaluation may be assigned for ankylosis of a 
subastragalar or tarsal joint in poor weight-bearing 
position.  38 C.F.R. § 4.71a; Diagnostic Code 5272.

A 20 percent evaluation may be assigned for malunion of os 
calcis or astragalus with marked deformity.  38 C.F.R. 
§ 4.71a; Diagnostic Code 5273.

A 20 percent evaluation may be assigned for an 
astragalectomy.  38 C.F.R. § 4.71a; Diagnostic Code 5274.

The United States Court of Appeals for Veterans Claims 
(Court) has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. 
Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joint, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  The joints involved should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Degenerative or traumatic arthritis, established by x-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010.  Limitation of motion that is noncompensable 
under the applicable diagnostic code is assigned a 10 percent 
evaluation under diagnostic codes 5003, 5010.  Id.  In the 
absence of limitation of motion, a 10 or 20 percent 
evaluation is assigned for x-ray evidence of involvement of 2 
or more joints, depending upon whether there are occasional 
incapacitating exacerbations.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (1998).


Analysis

The issue for resolution is whether the veteran is entitled 
to an evaluation in excess of 20 percent for her right ankle 
disability.  A claim for an increased evaluation for a 
service-connected disability is well grounded if the veteran 
indicates that he has increased disability.  38 U.S.C.A. 
§ 5107(a) (West 1991); see also Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  Thus, this veteran has submitted 
a well grounded claim.  Further, pursuant to VA's duty to 
assist the veteran in the development of facts pertinent to 
her claim under 38 U.S.C.A. § 5107(a) (West 1991), the Board 
has determined that all necessary development has been 
undertaken and that no further assistance is required.

The Board notes initially that the current 20 percent 
evaluation is the maximum rating available under the 
applicable diagnostic code.  Id.  Thus, in this respect, the 
veteran is not entitled to a higher evaluation under this 
applicable diagnostic code.  Moreover, no other diagnostic 
code relative to ankle disability is pertinent to this 
veteran's particular right ankle disability.  

In this regard, the Board notes that the veteran does not 
have ankylosis of his right ankle, and the other diagnostic 
codes provide for no more than a 20 percent evaluation.  A 
similar situation exists with respect to arthritis.  No more 
than a 20 percent evaluation could be assigned under 
diagnostic code 5010 for his traumatic arthritis.  Therefore, 
the Board has determined that the current rating is adequate 
under these particular factual circumstances.  Moreover, 
since the veteran is already rated at the maximum schedular 
evaluation for his right ankle disability under diagnostic 
code 5271 or 5010, there is no basis upon which to consider 
assignment of a higher evaluation under the criteria for 
functional loss due to pain, weakened movement, 
incoordination under the criteria of 38 C.F.R. §§ 4.40, 4.45, 
4.59.

Nonetheless, pursuant to 38 C.F.R. § 3.321(b) related to 
exceptional cases, the Board notes that the RO has not 
provided reasons and bases for potential applicability of 
such regulation in this case.  38 C.F.R. § 3.321(b) (1998).  
However, the Board wishes to point out that such regulation, 
while providing a veteran the opportunity for an evaluation 
above and beyond the normal schedular provisions, does not 
apply in this veteran's case.  Id.  Thus, the Board has 
determined that such matter will not be referred to the RO 
for consideration.  Furthermore, the Board does not believe 
that the veteran has been prejudiced by such action in that 
this veteran has not presented such an unusual or exceptional 
disability picture so as to render impracticable the 
application of the regular schedular standards.  Id.

Specifically, the veteran has not presented evidence that her 
right ankle disability markedly interferes with her ability 
to work or that the same renders her incapable of employment.  
Id.  Furthermore, the veteran has not submitted evidence of 
frequent hospitalization, so as to merit consideration of 
this regulatory provision.  Id.  Thus, in this light, the 
veteran is not entitled to consideration of an evaluation 
beyond the current 20 percent.  The Board does wish to point 
out that the record supports the possibility that the veteran 
is unable to work; however, the medical statement on which 
such conclusion is predicated refers solely to the veteran's 
disabling back impairment.

Therefore, the Board concludes that the veteran's claim for 
an increased rating must be denied, given that her right 
ankle disability is now rated at the maximum level available 
under Diagnostic Code 5271 and that no consideration for an 
extraschedular application is merited under these 
circumstances.  38 C.F.R. § Diagnostic Code 5271.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 20 percent for residuals of a 
bimalleolar fracture of the right ankle with traumatic 
arthritis.


ORDER

Entitlement to an evaluation in excess of 20 percent for 
residuals of a bimalleolar fracture of the right ankle with 
traumatic arthritis is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

